Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 07/14/2021, have been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,099,208. 

Pat ‘208
Application ‘297
1. A system, comprising: 

a first motion sensor configured to generate first sensor data indicative of a first type of movement of an electronic device; 

a first feature detection circuit configured to determine at least one orientation-independent feature based on the first sensor data, wherein the at least one orientation-independent feature comprises a mean-cross value associated with an acquisition time window; and 

a classifying circuit configured to determine whether or not the electronic device is located on a stationary surface based on the at least one orientation-independent feature.
1. An electronic device comprising: 


a first motion sensor configured to generate first motion sensor data indicative of a first type of movement of the electronic device; and 
circuitry configured to determine a first orientation-independent feature based on the first motion sensor data, the first orientation-independent feature comprising a mean-cross value associated with an acquisition time window of the first motion sensor, and 


determine whether or not the electronic device is located on a stationary surface based on the first orientation-independent feature.


The differences between both claims are insignificant and cannot constitute a patentable distinction.  Pat ‘208 in the preamble sets forth “a system”; however, upon reading the remaining claim limitations it is clear that the system is in fact an electronic device as set forth in Application ‘297 claim 1.  Further the “classifying circuit” as claimed in Pat ‘208 is inherently needed Application ‘297 claim 1 to accomplish the limitation reciting “whether or not the electronic device is located on a stationary surface based on the first orientation-independent feature.”  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-28 of U.S. Patent No. 11,099,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and thus fully met.

Pat ‘208
Application ‘297
8. A system comprising: 

a first motion sensor configured to generate first sensor data indicative of a first type of movement of an electronic device; 

a first feature detection circuit configured to determine at least one orientation-independent feature based on the first sensor data; and a 


classifying circuit configured to determine whether or not the electronic device is located on a stationary surface based on the at least one orientation-independent feature; 

a second motion sensor configured to generate second sensor data indicative of a second type of movement of the electronic device; and a

second feature detection circuit configured to determine at least one further orientation-independent feature based on the second sensor data, wherein the classifying circuit is configured to determine whether the electronic device is located on the stationary surface based on the at least one orientation-independent feature and the at least one further orientation-independent feature.
12. An electronic device comprising: 

a first motion sensor configured to generate first motion sensor data indicative of a first type of movement of the electronic device; 











a second motion sensor configured to generate second motion sensor data indicative of a second type of movement of the electronic device; and 

circuitry configured to determine a first orientation-independent feature based on the first motion sensor data, determine a second orientation-independent feature based on the second motion sensor data, and determine whether the electronic device is located on a stationary surface based on the first orientation-independent feature and the second orientation-independent feature.


	The differences between the independent claims are obvious the skilled artisan.  The use of the classifying circuit in Pat ‘208 would be obvious and Application ‘297 would encompasses the limitation set forth in Pat ‘208.
	The remaining dependent claims 2-11, 13-17, and 19-21 are also subject to the same analysis and are obvious in light of Pat ‘208.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY Y YI/Primary Examiner, Art Unit 2852